Citation Nr: 1219145	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-29 016	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to service connection for bilateral tibial periostitis, claimed as shin splints.


REPRESENTATION


Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD


Michelle M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.  

In his June 2010 substantive appeal to the Board, the Veteran requested a travel board hearing.  In July 2011, the Veteran's representative, on behalf of the Veteran, withdrew the request for a personal hearing.  38 C.F.R. § 20.704(e) (2011).  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.
 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. There is no current diagnosis of bilateral tibial periostitis, claimed as shin splints, of record.


CONCLUSION OF LAW

Service connection for bilateral tibial periostitis, claimed as shin splints, is not warranted.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(b)(1), 3.306(a),(b) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Board finds that all notification requirements have been met.  The RO provided the Veteran with notice in November 2008 prior to the initial decision in April 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.

Moreover, VA has met the requirements with respect to the content of the notice in this case.  The RO informed the Veteran in the notice letter about the information and evidence that were necessary to substantiate his claim for service connection. Specifically, the November 2008 letter stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and that there is a relationship between his current disability and an injury, disease, or event in military service. 

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  The letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim. 

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The November 2008 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency. 

Finally, the November 2008 letter notified the Veteran regarding the assignment of disability ratings and effective dates.  Dingess/Hartman, 19 Vet. App. at 488.  Therefore, the Board finds that the November 2008 letter satisfied all notice requirements. 

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records (STRs) as well as all identified VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.

The Veteran was afforded a VA examination in February 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the February 2009 VA examination is adequate for adjudication of the claim on appeal.  As the VA examiner did not diagnose the Veteran with a disability for which service connection may be granted, an opinion regarding the etiology of the Veteran's claimed disability is unnecessary.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Specifically, establishing a "continuity of symptomatology" requires evidence showing that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. at 307; see also 38 C.F.R. § 3.303(b).  Medical evidence is required to demonstrate a relationship between the present disability and the continuity of symptomatology demonstrated unless such a relationship is one as to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. at 309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports. History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established.  Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the presumption of sound condition is rebutted, the veteran is not entitled to service-connected benefits because it has been shown that his disability pre-existed service and was not aggravated in service.  See Wagner, 370 F.3d at 1094-1096.  In such cases, where the presumption of sound condition at entrance to service cannot be rebutted, the assumption of the fact for which the presumption stands -- that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral tibial periostitis, claimed as shin splints.  

The Veteran contends that he currently has shin splints as the result of bilateral tibial periostitis incurred in active duty.  The Veteran asserts that his symptoms began in service and that he has continued to experience the same symptoms since service.  The Veteran also asserts that he did not experience any problems with shin splits prior to service.

The Board observes that the Veteran's October 1987 induction examination does not show a preexisting disability of any kind, to include bilateral tibial periostitis.  Further, a March 1989 Medical Board record from the Naval Hospital at Camp Lejeune, North Carolina, indicates that the Veteran's past medical history was negative for any disability.  As a result, the presumption of soundness does apply, and the Veteran is taken to have been in sound condition when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111.  Accordingly, the Board will consider the Veteran's claim as one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096.

In this regard, the Veteran's DD-214 demonstrates that he was honorably discharged on the basis of a physical disability.  The March 1989 Medical Board record shows the Veteran was evaluated at the Orthopaedic Clinic, where he was given a final diagnosis of bilateral tibial periostitis.  As the Medical Board found that the Veteran would be unable to fulfill the duties of an active duty member, he was honorably discharged from service in June of that year.  Accordingly, the Board finds that the Veteran has established an injury incurred in service for the purpose of service connection.

With regard to a current disability, an October 2008 VA treatment record shows the Veteran complained of chronic pain in both lower legs and the soles of his feet, especially when he first got out of bed in the morning, but that he denied any trauma or falling.  The physician noted that the Veteran had "no major medical history except for hypertriglyceridemia and degenerative joint disease of the lower legs," but found that physical examination was "unremarkable."  As a result, the physician provided a diagnosis of "feet and leg pain and discomfort."  

During a VA examination for joints in February 2009, the Veteran complained of anterior calf pain when he first woke up that dissipated approximately one hour afterward.  The Veteran reported that his symptoms began in 2008 and had gotten progressively worse since that time.  He also told the VA examiner that he had shin splints in the military "in the 80s."  The VA examiner found no symptoms were present with regard to "General Joint Findings" and noted in the section for "Other Significant Physical Findings" that there was no tenderness affecting the bilateral anterior calves.  Finally, the VA physician's "Summary of All Problems, Diagnoses and Functional Effects" shows a diagnosis of "no objective findings for shin splints."

After review, the Board finds that the medical evidence of record does not support a current diagnosis of a disability for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332  (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Here, the Board finds it probative that the October 2008 treatment record and the February 2009 VA examination do not provide a clear diagnosis for bilateral tibial periostitis, or shin splints.  Rather, the October 2008 VA physician provided a diagnosis of "feet and leg pain and discomfort."  Likewise, the 2009 VA examiner determined that there were no objective findings for shin splints.  The record reveals that both the 
October 2008 VA physician and the 2009 VA examiner performed a full evaluation of the Veteran, noted his reported medical history, and considered his statements concerning his current symptoms.  As a result, the Board gives significant probative value to these two medical records, which do not show a current diagnosis of bilateral tibial periostitis, claimed as shin splits.
The Board acknowledges the Veteran's assertions that he suffers from shin splints and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  In this case, the Veteran reported his symptoms of anterior calf pain to both the October 2008 VA physician and the February 2009 VA examiner; however, after considering the Veteran's statements and performing a physical evaluation, neither physician provided a diagnosis of bilateral tibial periostitis or shin splints.  Furthermore, the Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself, constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 285 (1999).  

In addition, the Board finds that the Veteran has not demonstrated a continuity of symptomatology to support a finding of chronicity.  Here, there is a dearth of evidence of treatment of symptoms and complaints related to shin splints prior to the Veteran's filing of his claim in November 2008.  At that time, the Veteran had been separated from service for almost 20 years.  Such a lengthy period of separation without any documentation of a pertinent complaint, diagnosis, or treatment for shin splints weighs heavily against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000).  In addition, the Board finds that the inconsistent history provided by the Veteran regarding the onset and duration of his current symptoms is persuasive evidence against his claim.  Specifically, in a 2008 written statement, the Veteran reported that he "only recently for six months had pain start in the morning when he first got up."  Similarly, the Veteran reported to the 2009 VA examiner that his current symptoms had their onset in 2008.  In comparison, in a 2010 written statement, the Veteran asserted that he had experienced the same symptoms since active duty.  Accordingly, after considering evidence of chronicity and continuity of symptomatology, including the Veteran's assertions and the medical evidence of record, the Board finds no competent diagnosis of bilateral tibial periostitis, claimed as shin splints, for the purpose of service connection.

Without evidence of a current disability, a preponderance of the evidence is against the Veteran's claim for service connection for bilateral tibial periostitis, claimed as shin splints.  No further discussion of the remaining nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for bilateral tibial periostitis, claimed as shin splints, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


